Citation Nr: 0831510	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-30 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
disabling for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1967 to March 
1969. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in January 2008 for further 
development and adjudicative action.  In an April 2008 
decision, the AMC readjudicated the claim and awarded an 
increased rating to 70 percent from his prior 30 percent 
evaluation.  The case has been returned to the Board for 
further appellate review. 

On the veteran's substantive appeal, he requested a hearing 
at the local VA office before a member of the Board.  Such 
hearing was scheduled, but the veteran requested to postpone 
this hearing.  The Veterans Law Judge scheduled to hear the 
veteran's testimony denied the motion to reschedule as there 
was no good cause cited.  

In July 2008, the veteran provided additional relevant 
evidence directly to the Board without waiver of the RO's 
initial review of this evidence.  However, as the Board must 
once again remand this claim, the additional evidence will be 
considered in the first instance by the RO/AMC.

The appeal is REMANDED to RO via the AMC in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

The Board's January 2008 remand conferred on the veteran the 
right to compliance with the remand orders, as a matter of 
law.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  However, the Board's remand orders were not 
complied with.  

As discussed in the prior remand, the veteran submitted a VA 
Form 21-4142 during April 2004, allowing the RO to obtain 
treatment records from Highland Ridge Hospital.  It is 
unclear whether these records were actually requested.  The 
RO/AMC should attempt to procure such records and include 
them in the veteran's claims file.

Additionally discussed in the prior remand, the veteran sent 
an Authorization form for him, not the RO, to obtain medical 
treatment records from ComPsych.  The RO replied with 
information concerning obtaining these records.  There have 
been no ComPsych records associated with the veteran's claims 
file.  On remand, the RO/AMC should again request the veteran 
identify all medical care providers who have treated him for 
PTSD and obtain the necessary releases to request this 
information from the named entities and specifically from 
ComPsych.  Any outstanding VA records should also be obtained 
from the Phoenix Vet Center.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

Also noted in the prior remand, the veteran was to be 
afforded a VA examination.  While the AMC used the evidence 
already of record to award an increased 70 percent 
evaluation, such is not a full grant of benefits on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the 
requested examination should still have been scheduled before 
returning the case to the Board.  While a current 
psychologist report has been submitted, it does not contain 
sufficient information to fully evaluate the veteran's 
disability.  Thus, a VA examination is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the names 
and addresses of all medical care 
providers who have treated him for PTSD.  
After securing the necessary release for 
ComPsych and Highland Ridge Hospital, as 
well as any other medical providers the 
veteran indicates, request these records 
as well as medical records from the 
Phoenix Vet Center.  Any records obtained 
should be placed in the claims file.

2.  Schedule the veteran for a VA 
psychiatric examination to determine the 
current severity of his PTSD.  The claims 
folder should be made available to and 
reviewed by the examiner in conjunction 
with examination.  All symptomatology 
should be described in detail and a Global 
Assessment of Functioning score for PTSD 
should be assigned.

3.  Thereafter, readjudicate the claim, to 
include all evidence submitted since the 
April 2008 adjudication.  If the claim 
remains denied, the veteran should be 
issued a supplemental statement of the 
case, and be given an opportunity to 
respond before the case is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



